           Case 1:21-cv-00967-AWI-SAB Document 18 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   THERESA BROOKE,                                      CASE NO. 1:21-CV-0967 AWI SAB
10                          Plaintiff
                                                          ORDER REFERRING MATTER TO
11                   v.                                   THE MAGISTRATE JUDGE AND
                                                          VACATING OCTOBER 4, 2021
12   SAI ASHISH, INC., a California                       HEARING
     corporation d/b/a Ramada by Wyndham
13   Fresno Northwest,
                                                          (Doc. No. 16)
14                          Defendants
15

16

17          This Americans with Disabilities Act case was filed by Plaintiff on June 17, 2021 in this
18 Court. Summons was served, but Defendants did not respond to the Complaint. As a result, the

19 Clerk made an entry of default against Defendants on July 27, 2021. See Doc. No. 6. On August

20 5, 2021, Plaintiff filed a motion for default judgment. See Doc. No. 7. Hearing on this motion is

21 currently set for September 15, 2021, before the Magistrate Judge. See Doc. No. 8. On August

22 26, 2021, Defendant filed a motion to set aside default and/or dismiss the complaint. See Doc.

23 No. 16. This motion is set for hearing before the undersigned on October 4, 2021. See id.

24          Considering the nature of Defendant’s motion as well as the motion for default judgment
25 that is pending before the Magistrate Judge, the Court finds that it is appropriate to refer

26 Defendant’s pending motion to the assigned Magistrate Judge for entry of a Findings and
27 Recommendations pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72.

28
          Case 1:21-cv-00967-AWI-SAB Document 18 Filed 09/01/21 Page 2 of 2


 1                                           ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3        1.    Defendant’s pending motion to set aside default and/or dismiss the complaint (Doc.
 4              No. 16) is REFERRED to Magistrate Judge Stanley A. Boone;
 5        2.    The October 4, 2021 hearing before the undersigned is VACATED; and
 6        3.    If Magistrate Judge Boone desires a hearing on Defendant’s pending motion,
 7              Magistrate Judge Boone’s Chambers will set a hearing date at Magistrate Judge
 8              Boone’s convenience.
 9
     IT IS SO ORDERED.
10

11 Dated: September 1, 2021
                                            SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 2
